Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162048                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  MARIA ISABEL HERNANSAIZ, Personal                                                                    Elizabeth M. Welch,
  Representative of the ESTATE OF JOSE R.                                                                            Justices
  HERNANSAIZ,
               Plaintiff-Appellee,
  v                                                                SC: 162048
                                                                   COA: 348729
                                                                   Wayne PC: 2018-841375-CZ
  MARCO M. BISBIKIS,
           Defendant/Cross-Defendant-
           Appellant,
  and
  JOHN ALEXANDER,
           Defendant/Cross-Plaintiff-
           Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2021
           b0628
                                                                              Clerk